DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 1-3, with respect to the rejection(s) of claim(s) 1, and 7-10 under 35 U.S.C. 103 have been fully considered and are not persuasive. 
Regarding claims 1 and 10, according the applicant, the argument states that Maleke fails to teach selecting one or a plurality of vibration frequency as the specific vibration frequency using the fitted curve (page 7), neither Freiburger nor Maleke teach fitting a curve describing a frequency-velocity relationship (page 7), and both Maleke and Freiburger fails to teach selecting one or plurality of different vibration frequencies as the specific vibration frequency (page 7). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the rejection, Nguyen teaches selecting one or plurality of different vibration frequencies as the specific vibration frequency in paragraph [0051] and for each of the plurality of different vibration frequencies, separately calculating an average velocity of a shear wave in the region of interest in each image corresponding to each of the vibration frequencies.  Additionally, Maleke teaches teaches that “in act 42, the slope of the viscoelastic property as a function of frequency is found. The property as a function of frequency may be plotted, at least over a portion or the entire range of frequencies (e.g., 30-150 Hz). A line is fit to the plot or data, providing a slope” (Col. 8, lines 57-61). Here, the “viscoelastic property” encompasses the average velocity of a shear wave in the region of interest of a tissue, thus teaching fitting a curve describing a frequency-velocity relationship according to each of the vibration frequencies and the corresponding average velocity.
As result, viewing the references in combination does teach all the limitations of claims 1 and 10. Therefore, the rejections of claims 1 and 10 are maintained.  
Due to the rejection of the base claim, current rejection of claims 7-9 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub. No. 20100016718A1) in view of Nguyen et al. (U.S. Pub. No. 20210251607A1), Maleke (U.S. Patent No. 8469891B2 as cited by applicant ), and Freiburger et al. (U.S. Patent No. 9239373B2, as cited by applicant). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	

	Regarding claim 1, Fan teaches a method for shear wave elastography (“the preferred embodiments described below include methods, instructions, and systems for shear wave imaging in medical diagnostic ultrasound” [0004]), the method comprising:
obtaining an initial image of an object (“In act 30, a region is imaged. The region is a two or three-dimensional region of a patient” [0018] and Fig. 1);
defining a region of interest in the initial image (“In act 32, a location for shear velocity estimation is identified. The location is in the two or three-dimensional region that is imaged” [0026] and Fig. 1).
	While Fan teaches performing shear wave elastography on the object (“In act 34, ultrasound data is obtained. At least some of the ultrasound data is responsive to a shear wave” [0030] and Fig. 1), it does not disclose performing it at a plurality of different vibration frequencies, and generating a plurality of images corresponding to the plurality of different vibration frequencies. 
Nguyen is relied on instead, as it discloses systems, devices, and methods for shear wave detection that share a technical field of invention with the instant application. Specifically, Nguyen teaches that “one way to determine the viscosity of the anatomy is to induce shear waves at different frequencies, and compare the speed of the shear waves at each frequency” ([0005]). For example “the plot 420 shows the wave speeds for seven shear waves induced at seven different frequencies,” wherein “the individual points on the plot 420 may all be associated with one location on the image 410” [0051]. Nguyen further teaches that a “processing system can be configured to activate the ultrasound transducer to obtain ultrasound imaging data of the anatomy, generate an ultrasound image of the anatomy based on the obtained ultrasound imaging data, and output, to the user display, the visual depiction overlaid on the ultrasound image. In some aspects, the visual depiction includes at least one of a plot associated with the first and second wave speeds or a map representative of the viscosity within the field of view” ([0008]). Different frequencies are induced in the anatomy resulting in different “ultrasound imaging data” which necessarily produces different ultrasound images of the different ultrasound imaging data. 
Nguyen further teaches for each of the plurality of different vibration frequencies, separately calculating an average velocity of a shear wave in the region of interest in each image corresponding to each of the vibration frequencies in paragraph [0051]: “For example, in some embodiments, the plot 420 may depict the average shear wave speeds of shear waves traveling through an area 440 demarcated by borders overlaid on the image 410.” Here, the area 440 corresponds to the region of interest.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system 10 of Fan to obtain ultrasound data as in act 34 for multiple frequencies as conveyed by Nguyen, since “the speed of the induced shear wave is partially dependent on the frequency of the shear wave and the viscosity of the anatomy” and by comparing “the speed of the shear waves at each frequency…a measure or representation of the viscosity of the anatomy” can be made ([0005]). 
	Neither Fan nor Nguyen teach determining an image corresponding to a specific vibration frequency in the plurality of different vibration frequencies as an optimized image based on the region of interest, wherein the step of determining an image corresponding to a specific vibration frequency in the plurality of different vibration frequencies as an optimized image based on the region of interest comprises:… fitting a curve describing a frequency-velocity relationship according to each of the vibration frequencies and the corresponding average velocity; and selecting one or a plurality of vibration frequencies as the specific vibration frequency using the fitted curve. 
Maleke is relied on instead as it discloses analogous methods and systems for measuring soft tissue in vivo to the instant application. Specifically, Maleke teaches that “in act 42, the slope of the viscoelastic property as a function of frequency is found. The property as a function of frequency may be plotted, at least over a portion or the entire range of frequencies (e.g., 30-150 Hz). A line is fit to the plot or data, providing a slope” (Col. 8, lines 57-61). Here, the “viscoelastic property” encompasses the average velocity of a shear wave in the region of interest of a tissue, thus teaching fitting a curve describing a frequency-velocity relationship according to each of the vibration frequencies and the corresponding average velocity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fan with the plotting and curve fitting of Maleke as the slope of the fitted line “may indicate the health of tissue or assist in diagnosis” (Col. 8, lines 64-65).
Next Freiburger is relied on instead as it teaches analogous systems and methods for induced wave ultrasound imaging to the instant application. First, Freiburger teaches “a method…for adaptive image optimization in induced wave ultrasound imaging” (Col. 1, lines 36-37). “ARFI and shear wave imaging modes are adaptively optimized for the tissue type and patient being scanned” where “[f]or example, transmit frequency, line spacing, F-number, pulse repetition frequency (PRF), interleaved PRF (line sample count), and/or push pulse amplitude are adaptively optimized in radiation force imaging or in shear wave tracking” (Col. 2, lines 16-17 and 21-25). Specifically “[i]n act 38, the transmit frequency is adapted to the imaging of a given region of a patient. The transmission of act 30 is repeated at different frequencies” (Col. 8, lines 13-16). Adaptively optimizing the shear wave imaging parameters necessarily involves identification and selection of specific values, such as a specific transmit frequency from a plurality of frequencies, as the optimal settings for imaging a region of interest.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system 10 of Fan with the adaptive optimization of Freiburger, since “optimization improves the elasticity or other tissue characteristic imaging without specifically classifying the tissue being imaged” (Col. 2, lines 18-20) in order to identify an transmit frequency from the plotted data of Maleke for adapting via Freiburger for imaging with the optimal transmit frequency.

	 Regarding claim 6, the modification of Fan teaches wherein the fitting of the curve describing the frequency-velocity relationship is based on a least squares method. As conveyed above for claim 1, Maleke teaches fitting a line “to the plot or data, providing a slope” (Col. 8, lines 60-61).” Fitting a line to plotted data using a least squares regression constitutes a well-known approach in the field of data processing and statistics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fan by applying a least squares regression, which is a common regression analysis in the field of statistics, to the plotted data as in Maleke as one of a finite number of linear regressions to generate a trendline of the plotted data points.  

With regard to claim 7, the modification of Fan teaches the method according to claim 1, wherein the region of interest comprises lesion tissue. Nguyen specifically discloses the “[t]he visual depiction 430 and plot 420 may be useful in analyzing the properties and features of the anatomy, for example, in the diagnosis of steatosis in the liver, or other diseases that affect the viscosity of the patient's organs and tissues” ([0052]), which are encompassed by the broadest reasonable interpretation of a ‘lesion’. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fan wherein the region of interest 54 of Fan corresponds to diseased organs and tissues as in Nguyen, since identifying diseased tissue relative to healthy tissue in medical diagnostics is a commonly defined region of interest. 

Regarding claim 9, the modification of Fan as conveyed previously for claim 1 teaches a computer-readable storage medium storing a computer program (Fan: “In a second aspect, a computer readable storage medium has stored therein data representing instructions executable by a programmed processor for shear wave imaging in medical diagnostic ultrasound” [0006]), wherein when executed by a processor, the program implements the steps of the method according to claim 1 following the same logic pattern.

With regard to claim 10, the modification of Fan as conveyed for claim 1 above teaches a system for shear wave elastography (Fan: “In a third aspect, a system is provided for shear wave imaging in medical diagnostic ultrasound” [0007]), the system comprising:
a vibration device, configured to generate a shear wave in tissue of an object at a vibration frequency (Nguyen: “the vibration source 130 may be configured to induce shear waves in the anatomy at various frequencies” [0034] and Fig. 1);
a vibration adjusting device, configured to adjust the vibration frequency of the vibration device (the system of Nguyen including the vibration source 130 “configured to induce shear waves in the anatomy at various frequencies” [0034] necessarily includes a system component that provides the signals of the different frequencies to the device 120, such as via the processing system 106 in communication with the vibration source 130 “via a second communication line 116” [0034]);
an ultrasonic detection device, configured to detect the shear wave in the tissue of the object (under the broadest reasonable interpretation of the ultrasonic detection device, the transducer array 124 of Nguyen is “configured to emit ultrasound signals and receive ultrasound echo signals corresponding to the emitted ultrasound signals” [0032], which indicates ‘detecting’ the ultrasound wave signal);
an imaging device, configured to perform shear wave elastography according to the detected shear wave (Nguyen: “the ultrasound imaging system 100 is a shear wave elastography imaging system” [0029] via the imaging device 120);
a display, configured to display an imaged image (Nguyen: user display 108 for displaying graphical user interface 200 which “can include an ultrasound image 210” [0036]); and a processor (Fan: processor 18; Nguyen: processing system 106; Freiburger: processor 18), configured to perform the method according to claim 1 as previously conveyed for claim 1 using the same logic pattern.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, Nguyen, and Freiburger, and further in view of Tsymbalenko (U.S. Pub. No. 20150209013A1). 

Regarding claim 8, The modification of Fan teaches the method according to claim 1, but does not explicitly disclose wherein the method further comprises: displaying the plurality of images and marking the image corresponding to the specific vibration frequency in the plurality of displayed images. While Nguyen teaches generating “an ultrasound image of the anatomy based on the obtained ultrasound imaging data, and output, to the user display, the visual depiction overlaid on the ultrasound image” ([0008]), there is no mention of displaying multiple images on a single screen. 
Tsymbalenko is relied on instead, as it discloses methods and systems for display of shear-waves elastography images (SWEI) and strain elastography images (SEI), which shares a technical field of invention with the instant application. Specifically, Tsymbalenko teaches that “[t]he diagnostic circuit 136 may also be configured to receive user imaging commands for highlighting or outlining the image, a display layout (e.g., side-by-side, overlaid), or otherwise providing an overlay that indicates the ROI within the SEI and/or SWEI” ([0031]). Further, “Fig. 4 illustrates various display layouts, such as side-by-side (e.g., dual display) configurations 420-422, an overlaid configuration 424, and a thumbnail configuration 426 in accordance with various embodiments (and which may be displayed on the display 138)” ([0045]).  Thus, images in the thumbnail configuration may be highlighted or outlined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fan, by altering the display 108 settings to show the generated images in a thumbnail configuration as described by Tsymbalenko and to highlight a thumbnail based on the selected parameter for the optimized image thumbnail. This would have been obvious since highlighting one of a plurality of thumbnails is a well-known approach in graphical user interface design to quickly signal some information to a user, such as which thumbnail is the optimized image. 

Allowable Subject Matter
Claims 3-5 stand allowed. Specifically, the element of the point closest to the fitted curve corresponding to the “specific vibration frequency” that produces “an optimized image” of claim 3 overcomes the prior art. This is due to the unique approach of determining optimized imaging parameters (i.e., shear wave frequency) based on a point’s proximity to the trendline. In other words, it has not been shown previously in the art that a data point of a scatter plot represents the optimized point for an application based solely on its proximity to the trendline.
This same logic applies to claim 4, whereby the windowing of “one or a plurality of vibration frequencies” still relies on determining the distance of each point to the trendline, and subsequently grouping a plurality of these points and summing their individual distances from the trendline, to obtain the window resulting in the smallest value that includes the frequency value for obtaining an optimized image. 
Claim 5 is allowable by virtue of its dependence on claim 4.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793